          Case 4:20-cv-05640-YGR Document 698 Filed 05/18/21 Page 1 of 2


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15

16                            UNITED STATES DISTRICT COURT

17                         NORTHERN DISTRICT OF CALIFORNIA

18                                     OAKLAND DIVISION

19
                                                      Case No. 4:20-cv-05640-YGR-TSH
20

21     EPIC GAMES, INC.,
                                                      EPIC GAMES, INC.’S NOTICE OF
22                      Plaintiff, Counter-defendant, SUBMISSION OF REDACTED
                             v.                       VERSIONS OF EXPERT
23                                                    WRITTEN DIRECT TESTIMONY
       APPLE INC.,
24                                                    The Honorable Yvonne Gonzalez Rogers
                        Defendant, Counterclaimant.
25                                                    Trial: May 3, 2021
26

27
28
            EPIC GAMES, INC.’S NOTICE OF SUBMISSION OF REDACTED VERSIONS
                         OF EXPERT WRITTEN DIRECT TESTIMONY
                              Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 698 Filed 05/18/21 Page 2 of 2


 1          PLEASE TAKE NOTICE that pursuant to Civil Local Rule 79-5(f)(3), Epic Games,

 2   Inc. hereby submits for the public record lesser redacted versions of the following expert

 3   written direct testimony consistent with Trial Order No. 4 Re: (1) Administrative Motions to

 4   Seal; and (2) Partial Ruling on Expert Objections (ECF No. 614):

 5          •    Written Direct Testimony of Dr. David S. Evans (Ex. Expert 1), which replaces the
 6               filing originally made at ECF No. 508-1 and ECF No. 509-4;

 7          •    Rebuttal Written Direct Testimony of Michael I. Cragg, Ph.D. (Ex. Expert 13),
 8               which replaces the filing originally made at ECF No. 508-6 and ECF No. 509-10;

 9          •    Rebuttal Written Direct Testimony of Dr. Nancy A. Mathiowetz (Ex. Expert 14),
10               which replaces the filing originally made at ECF No. 508-7 and ECF No. 509-12;

11          •    Rebuttal Written Direct Testimony of Dr. Wenke Lee (Ex. Expert 15), which
12               replaces the filing originally made at ECF No. 508-8 and ECF No. 509-14; and

13          •    Rebuttal Written Direct Testimony of Dr. David S. Evans (Ex. Expert 16), which
14               replaces the filing originally made at ECF No. 508-9 and ECF No. 509-16.

15
      Dated: May 17, 2021                        CRAVATH, SWAINE & MOORE LLP
16
                                                     Christine Varney
17                                                   Katherine B. Forrest
                                                     Gary A. Bornstein
18                                                   Yonatan Even
                                                     Lauren A. Moskowitz
19                                                   M. Brent Byars
20
                                                 Respectfully submitted,
21
                                                 By: /s/ M. Brent Byars
22                                                    M. Brent Byars
23                                                     Attorneys for Plaintiff and Counter-defendant
                                                       Epic Games, Inc.
24

25

26

27
28                                               -2-
                EPIC GAMES, INC.’S NOTICE OF SUBMISSION OF REDACTED VERSIONS
                             OF EXPERT WRITTEN DIRECT TESTIMONY
                                  Case No. 4:20-cv-05640-YGR-TSH
